                  iVlEl\110 ENDORSED                   U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Bmldmg
                                                       One Saint Andrew's Plaza
                                                       New York, New York 10007


                                                       January 7, 2020

VIAECF                                                 EXPARTE
The Honorable Andrew L. Carter, Jr.
United States District Judge
                                                                                USDCSDNY
Southern District of New York
                                                                                DOCUMENT
40 Foley Square                                                                 ELECTRONlCALLY FILED
New York, New York 10007                                                        DOC#: ----:---=--::;:-::;--
                                                                                DATE FILED: I- 7. 2.a


        Re: United States v. Tyrell Murphy, a/kla "Fat Cat," 19 Cr. 846 (ALC)

Dear Judge Carter:

        The Government respectfully submits this letter to request that the Court stay the release
order pertaining to defendant Tyrell Murphy, a/k/a "Fat Cat" ("the defendant"), which was issued
by a magistrate judge in the District of Vermont yesterday, January 6, 2020. The Government
requests that the Court stay the defendant's release and order him remanded for purposes of
transfer to this District, pursuant to Rule 5(c)(3), at which point the parties can be heard on bail at
a date and time set by this Court, which has jurisdiction over the underlying matter. At the request
of the Government, the Vermont magistrate judge stayed the release order until 3 :30 p.m. today,
to enable the Government to appeal to this Court.

          I.   Background

        On November 21, 2019, a grand jury in this District returned a sealed Indictment (the
"Indictment") charging the defendant and 11 co-conspirators with participating in a crack cocaine
distribution organization (the "AK Houses Crew") operating in the vicinity of the AK Houses
apartment complex located at East 128th Street in the Harlem neighborhood of Manhattan, New
York, in violation of Title 21, United States Code, Sections 841 (b)(1 )(A) and 846. A copy of the
Indictment is attached hereto as Exhibit A. As reflected in the Indictment, members of the AK
Houses Crew, including the defendant, sold large amounts of crack cocaine to undercover New
York City Police Department ("NYPD") officers, and the Crew used firearms and threats of
violence to maintain control of their crack distribution operation.

       The defendant has trafficked crack not only in New York City, but also in Vermont, where
he has sold crack to undercover officers on multiple occasions. For example, on or about
November 26, 2019, the defendant sold approximately 1.5 grams of crack to an undercover officer
working for the Burlington, Vermont Police Department ("Burlington PD").
Honorable Andrew L. Carter, Jr.
January 7, 2020
Page 2 of 5

       On December 11, 2019, the NYPD arrested six of the defendant's co-defendants in the
New York City area on the charges contained in the Indictment, which was unsealed. Law
enforcement was unable to locate and arrest the defendant at that time. Since then, the NYPD has
been actively seeking to find and arrest the defendant.

       The next day, on or about December 12, 2019, the defendant sold approximately .7 grams
of crack cocaine to an undercover officer for the Burlington PD. Thereafter, on or about January
6, 2020, the defendant was arrested by the Burlington PD in connection with his sales of crack to
undercover officers in Vermont. On the defendant's person at the time of his arrest, Burlington
PD found and seized an additional approximately 2.4 grams of crack. In addition, Burlington PD
obtained consent to search the residence where the defendant was staying, where they located
approximately 1.2 additional grams of crack cocaine in the defendant's bedroom. All of the
substances referenced herein have field tested positive for crack cocaine.

        On the afternoon of January 6, 2020, the defendant was presented before Magistrate Judge
John M. Conroy of the District of Vermont pursuant to Rule 5(c)(3). During the presentment, the
Government cited the applicable presumption in favor of detention, in light of the narcotics
trafficking charges against the defendant. During the bail argument, the Government also
proffered that the defendant was recorded in the course of the NYPD's investigation into the AK
Houses Crew discussing the sale of .45 caliber ammunition to an NYPD undercover officer. Judge
Conroy ordered the defendant released on his own recognizance with no bond, with the condition
that the defendant self-surrender and report to the Southern District of New York on Wednesday,
January 8, 2020, at 12:30 p.m. (the "Release Order"). At the request of the Government, Judge
Conroy stayed the Release Order until 3:30 p.m. on Tuesday, January 7, 2020, to allow the
Government time to appeal his bail determination to this Court.

         II.    Applicable Law

        This Court, as "the court having original jurisdiction over the offense," has jurisdiction
over the Government's appeal of the Release Order. See 18 U.S.C. § 3145(a)(l); United States v.
El-Edwy, 272 F.3d 149, 153 (2d Cir. 2001) (holding that, for purposes of a motion under§ 3145(a)
for revocation of a release order issued by a magistrate judge in another district where the
defendant was arrested, "the court having original jurisdiction over the offense" is "the district in
which the prosecution of the offense is pending," and noting that "[w]ith respect to the decision
whether to detain or conditionally release the defendant, ... section 3145(a) makes clear that the
ultimate authority lies with the district that has the primary interest in the question - the district in
which the prosecution is pending"); see also, e.g., United States v. Dominguez, 509 F. App'x 28,
29-30 (2d Cir. 2013) (affirming revocation, by a district court in this District, of an order issued
by a magistrate judge in the Southern District of Florida releasing a defendant who had been
indicted on narcotics-related charges in this District).

       A district court reviews de nova a magistrate judge's decision to release or detain a
defendant pending trial. Gatti v. United States, 358 F. Supp. 2d 280, 283 (S.D.N.Y. 2005); see
also United States v. Leon, 766 F.2d 77, 80 (2d Cir 1985) ("[A] district court should fully
reconsider a magistrate's denial of bail and in ruling on a motion for revocation or amendment of
Honorable Andrew L. Carter, Jr.
January 7, 2020
Page 3 of 5

a detention order should not simply defer to the judgment of the magistrate, but reach its own
independent conclusion.").

        The Government ultimately bears the burden of showing by a preponderance of the
evidence that the defendant poses a risk of flight or, by clear and convincing evidence, that the
defendant poses a danger to the community, and that no condition or combination of conditions
can address those risks. See 18 U.S.C. § 3142(f); United States v. Sabhnani, 493 F.3d 63, 75 (2d
Cir. 2007); United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001). However, when, as in
this case, a defendant is charged with a controlled substance offense with a maximum term of
imprisonment that is greater than ten years, "it shall be presumed that no condition or combination
of conditions will reasonably assure the appearance of the person as required and the safety of the
community." 18 U.S.C. § 3142(e)(3)(A). This presumption requires the defendant to produce
evidence that he does not pose a danger to the community or a risk of flight. "Satisfying the burden
of production does not," however, "eliminate the presumption favoring detention; it 'remains a
factor to be considered among those weighed by the district court."' United States v. English, 629
F.3d 311, 319 (2d Cir. 2011) (quoting United States v. Mercedes, 254 F.3d 433, 436 (2d Cir.
2001)).

        In assessing a defendant's risk of flight and the danger to the community presented by
release, Congress directed courts to consider several factors: (1) the "history and characteristics
of the person" including "family ties, employment, financial resources, length of residence in the
community, [and] community ties"; (2) "the nature and circumstances of the offense charged"; (3)
"the weight of the evidence against the person"; and (4) the "nature and seriousness of the danger
to any person or the community that would be posed by the person's release." 18 U.S.C. § 3142(g).
Title 18, United States Code, Section 3142(e) provides that if a judicial officer concludes after a
hearing that "no condition or combination of conditions will reasonably assure the appearance of
the person as required and the safety of any other person and the community," the defendant shall
be detained pending trial. 18 U.S.C. § 3142(e).

         "Because the 'rules concerning admissibility of evidence in criminal trials do not apply'
to bail hearings, see 18 U.S.C. § 3142(f)(2)(B), the parties may proceed by way of proffer, United
States v. LaFontaine, 210 F.3d 125, 130-31 (2d Cir. 2000). As such, courts often base detention
decisions on hearsay evidence. United States v. Boustani, 356 F. Supp. 3d 246, 251 (E.D.N.Y.
2019), aff'd, No. 19-344, 2019 WL 2070656 (2d Cir. Mar. 7, 2019).

       III.    Discussion

        The defendant has not and cannot overcome the presumption of detention. Even if he
could, there are no conditions that could assure the community's safety or that the defendant would
appear in this Court in light of, among other things, the seriousness of the offense, the harm caused
by the AK Houses Crew's drug dealing, the defendant's significant and sustained role in the AK
Houses Crew, the overwhelming nature of the evidence against him, the penalties that he faces,
and his continued drug dealing in Vermont, including after six of his co-conspirators were arrested
in the New York City area.
Honorable Andrew L. Carter, Jr.
January 7, 2020
Page 4 of 5

               A. The Defendant Poses a Danger to the Community

         The defendant was an active member of the AK Houses Crew, which was responsible for
supplying at least hundreds of grams of crack cocaine to residents of the New York City area for
years. The defendant acted as a street-level dealer, selling crack cocaine in the vicinity of the AK
Houses in East Harlem, including mere blocks from several schools and a Metro-North commuter
rail station. The AK Houses Crew used firearms in furtherance of its crack cocaine dealing,
including to threaten rival drug crews and to defend its territory. Co-conspirators sold both
firearms and crack cocaine to NYPD undercover officers on multiple occasions and, as noted
above, the defendant himself was recorded offering to sell an undercover NYPD officer
ammunition for a .45 revolver, further demonstrating his access to and involvement with firearms.

        Moreover, the defendant engaged in the same dangerous conduct well beyond the New
York City area. Starting. in or about early November 2019, Burlington PD observed the defendant
selling crack cocaine in Burlington, Vermont. Indeed, the defendant continued selling crack
cocaine in Vermont the day after six of his co-conspirators were arrested on December 11, 2019.
His conduct is egregious, spanned a long period of time, and is devastatingly dangerous to this
community and to other communities in other states. And as a matter of precedent, the Second
Circuit has held that narcotics trafficking presents a danger to the community and should be treated
as such for purposes of bail determinations. See Leon, 766 F.2d at 81 (2d Cir. 1985).

               B. The Defendant Presents a Substantial Risk of Flight

        The seriousness of the offense is also reflected in the seriousness of the penalties now
facing the defendant, with a mandatory minimum 10-year sentence because of the large amounts
of crack cocaine that he and the rest of the AK Houses Crew distributed. In light of the very
substantial penalty he is facing, the defendant has a strong incentive to flee.

        Furthermore, the evidence against the defendant is overwhelming, compounding the flight
risk. J;he evidence includes, among other things, more than a year of surveillance, including pole
camera footage, showing the defendant and his co-conspirators dealing drugs in the vicinity of the
AK Houses. The evidence also includes multiple recorded undercover buys of crack cocaine from
the defendant and recorded conversations between the defendant and an undercover regarding the
defendant's willingness and ability to obtain and sell ammunition. The strength of the proof
militates strongly in support of detention.

        In addition, given the defendant's extensive crack dealing in the New York City area, and
his recent crack cocaine dealing in Vermont - where we understand crack cocaine sells for a
significantly higher price than it does in the New York City area - we believe the defendant likely
has access to cash assets that give him the means to flee.

        Finally, despite his young age of 22 years, the defendant has a prior conviction for a
controlled substance offense, which did not deter him from continuing to traffic narcotics.
Moreover, the defendant appears to have been on parole from that conviction during the course of
this conspiracy, i.e., while he was actively selling crack cocairi,e in and around the AK Houses and
Honorable Andrew L. Carter, Jr.
January 7, 2020
Page 5 of 5

in Burlington, Vermont, further indicating the defendant's apparent disregard for the criminal
justice system.

       In light of the foregoing facts, there is no reason to believe this defendant will appear for
Court as directed.

        IV.    Conclusion

        There are no conditions of release that could reasonably assure the defendant's continued
appearance in this case or mitigate the harm that could come to others should the defendant be
released pending trial. Accordingly, in light of the foregoing, the Government respectfully
requests that the Court stay the defendant's release and order the defendant detained pending the
defendant's transfer to this District, at which time the parties can be further heard by the Court on
the issue of bail.

                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York

                                                 By:        Isl
                                                        Louis A. Pellegrino I Juliana N. Murray
                                                        Assistant United States Attorneys
                                                        (212) 637-2617 1-2314




                                                ~ranted.


                    ~--1'3-=--~!?----
                      Andrew L. Carter Jr, U.S.0.J..              .   ·
                      Oat~: ::50... . . . "a.'('"i 7, ,:z.c2c
                                            NY, New York
